Citation Nr: 1220158	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO), which denied service connection for a mental health condition and allergies. 

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed. 

This case was previously before the Board in March 2011, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Major depressive disorder and generalized anxiety disorder were caused or aggravated by a personal assault in service.

2.  The Veteran's other contended and diagnosed psychiatric disorders, to include posttraumatic stress disorder (PTSD), seasonal affective disorder, attention deficit disorder, and personality disorders, were not casually or etiologically related to any incident during service, and psychoses did not manifest within one year of the Veteran's discharge from service.

3.  There is clear and unmistakable evidence that the Veteran's allergies pre-existed entrance to active duty. 

4.  There is clear and unmistakable evidence that the Veteran's allergies did not permanently increase in severity beyond the natural progression of the disease in service. 

5.  The competent and probative evidence of record fails to show that the Veteran's pre-existing allergies were aggravated by his military service.


CONCLUSIONS OF LAW

1.  The Veteran's major depressive disorder and generalized anxiety disorder were incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran's other contended psychiatric disorders, to include PTSD, seasonal affective disorder, attention deficit disorder, and personality disorders, were not incurred in or aggravated by service, nor may they be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

3.  The presumption of soundness is rebutted and allergies pre-existed the Veteran's entry to active service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011). 

4.  Allergies were not aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to grant service connection for a major depressive disorder and generalized anxiety disorder herein constitutes a complete grant of the benefits sought on appeal for those issues, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

With regard to the Veteran's claims for service connection for allergies and for his other acquired psychiatric disorders, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.
In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial January 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Moreover, in the December 2008 statement of the case, the RO provided the Veteran with the evidence and information pertaining to aggravation of pre-service disabilities under 38 C.F.R. § 3.306.  Then, in November 2006 and in April 2012, the Veteran was provided with notice as to the elements necessary to substantiate a claim for an acquired psychiatric disorder, to include PTSD, based upon personal assault.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded VA examinations in August 2006 and March 2011 in order to adjudicate his service connection claims.  In this regard, the Board finds that the March 2011 proffered opinion regarding the etiology of the Veteran's allergies and the August 2006 and March 2011 opinions regarding the etiology of the Veteran's other acquired psychiatric disorders were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issue on appeal and elicited testimony about the etiology of the Veteran's allergies and psychiatric conditions.  In addition, the Veterans Law Judge noted that she inquired about where the Veteran received his treatment and during the course of the hearing additional evidence was identified by the Veteran.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board notes that the Veteran's claims were remanded in March 2011 in order to afford him appropriate VCAA notice and afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Allergies, however, are not included in the list of presumptive diseases.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Acquired Psychiatric Disorders

The Veteran contends that while he was in service, he was punched in the face by another soldier unprovoked.  He contends that the incident lead him to greatly fear for his safety and well-being because he and the soldier continued to live in the same barracks.  He contends that ever since separating from service, he has been unable to find stability, as shown by his employment record, and that certain events bring back the fear and unease of the in-service assault.  He therefore contends that service connection is warranted for his current psychiatric disorders.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999). 

Because the Veteran is alleging physical abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  That approach has been codified at 38 C.F.R. § 3.304(f)(3) (2011).  Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

The Board is mindful of the fact that Veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Turning to the evidence of records, service treatment records are negative for any indication of a psychiatric disorder or symptoms.  On April 1972 separation examination, no psychiatric symptoms were reported and a mental condition was not diagnosed.

Service personnel records reflect that in January 1971, the Veteran was assigned to a new duty station beginning in February 1971 as commanding officer, following completion of basic training.  In August 1971, the Veteran was promoted to Specialist Four.  An April 1972 letter from the Veteran's commanding officer stated that the Veteran did a superior job as Mail Clerk and Assistant Training NCO.  In June 1972, he was transferred to a different unit at the same base.  

Post-service treatment records beginning in the late 1980s to the present reflect numerous psychotherapy sessions with various diagnoses including dysthymic disorder, depressive disorder, somatoform disorder, seasonal affective disorder, ADD, and a personality disorder.  The records include supportive psychotherapy sessions in which the Veteran is noted to have ongoing trouble staying employed or finding employment that he felt was satisfactory.  The records reflect the Veteran's divorce from his spouse and his friendships and relationships after the divorce.  They reflect ongoing themes of anxiety and depression, as well as fear and avoidance, related to the process of finding meaningful employment and long-term relationships with others.  The records are mostly void of discussion with regard to the Veteran's military service.  In April 2006, the Veteran reported traumatizing situations to include when he was bullied in high school and then when he lived in the barracks in service and had to listen to the nightmares of Vietnam veterans and cope with their anger, having been punched in the face for "being in the way."

On August 2006 VA examination, the Veteran reported having begun mental health treatment in 1988, at which time he was diagnosed with major depressive disorder.  He could not think of any significant traumas, and stated that the worst military trauma was having to live in the barracks.  He only had a few friends and hated barracks life.  There was one time when he was punched but it seemed to be a fairly minor incident and he did not give any details.  

With regard to his social and employment history, the Veteran reported an unhappy childhood with little money.  He had been in juvenile court a number of times.  His mother passed away when he was 18 and soon after a number of other friends and relatives passed away.  He did not do well in school.  He stated that his draft and two years in the military changed his life.  He was then able to get a college degree.  He had had about 30 to 35 jobs since service.  He was divorced and had given away all of his belongings when he thought he was going to go into the Peace Corps but had instead taught English as a second language in two Asian countries.  He reported that he had drunk alcohol and used drugs prior to service and had drunk for the first six months of service, but that he then became clean and sober and was that way upon separation from service.  

After completing mental status examination, the examiner determined that the Veteran had not experienced a traumatic incident to meet the criteria for a diagnosis of PTSD under DSM-IV.  The examiner determined that he also did not meet the criteria for depression based upon his reports of being able to find happiness in his current life choices and his reported daily activities and life style.  The examiner also determined that the Veteran did not endorse the symptoms of obsessive/compulsive disorder, generalized anxiety disorder, and narcissistic personality disorder.  It was too difficult to determine if he suffered from seasonal affective disorder.  Likewise, it was not apparent that he suffered from attention deficit disorder because he was able to complete a college degree and was organized and efficient in his job application process.  Thus, the examiner determined that there was no indication of a diagnosable psychiatric condition.  It was possible that he suffered from a seasonal affective disorder and some components of an anxiety disorder. 

On March 2011 VA examination, the Veteran reported many of the same symptoms and history as on 2006 VA examination.  He reported that he had not been able to work since 2008 and had constant problem with poor concentration, low energy, fatigue, feelings of hopelessness, irritability that often led to conflicts with authority figures and women, and loss of motivation resulting in symptoms of depression.

After interviewing the Veteran with regard to his social and employment history, he was assessed to have several risk factors for mental health problems as an adult including the childhood death of both parents, poverty, neglect, and lack of close peer relationships, family alcoholism, a family history of suicide, poor academic performance early on, and a history of arrest.  However, there were no mental health symptoms or treatment prior to being drafted into the service.  

With regard to the service stressor, the Veteran reported that in early 1972, he was on the second floor of the barracks when another soldier hit him full in the face without warning.  He had felt shock and horror during that assault.  Following the assault, he was afraid and experienced symptoms of depression and anxiety.  He felt that he was being subjected to the horrors of barracks life.  He then became even more depressed because he felt his unit had no purpose but to prepare for possible deployment to Vietnam.  The examiner reviewed the Veteran's service personnel records and noted that although there was no indication of poor performance following the assault, it was notable that shortly after the assault, the Veteran took advantage of the opportunity to separate from service on an early discharge.  In that regard, although he could have been discharged in November 1972, he enrolled in college and was actually discharged in August 1972 at the rank of E-4, a high promotion after less than two years in service.  

After completing mental status examination, including thorough psychiatric testing for any current psychiatric disorders, the examiner diagnosed the Veteran with major depressive disorder, recurrent, severe without psychotic features, and generalized anxiety disorder.  After thoroughly reviewing the claims file, the examiner concluded that it was at least as likely as not that the Veteran's major depressive disorder and generalized anxiety disorder were caused by or the result of the assault he experienced in service.   Moreover, his depression and anxiety were aggravated after his unit disbanded and he was transferred to a different unit.  The examiner felt that the Veteran's depression and anxiety were present within one year following separation from service.  He acknowledged that the Veteran's service records did not provide documentation of any change in the Veteran's behavior or job performance after the assault.  However, his opinion was based upon the Veteran's reaction to his military service as well as his rapid advancement in rank before the assault and his rapid desire to leave military service after the assault and after he was transferred to a different unit.  For one, it was clear that the Veteran's service changed his life, as he reported, in that he stopped drinking and using drugs and was promoted to E-4 after only one year of service, indicating an embracement of military life.  That was further demonstrated by a letter from his commanding chief of high praise.  Thus, while there was no indication of a change of behavior in service, the fact that he then put in for an early discharge was evidence of his growing dissatisfaction with military life after the assault and transfer.  That chain of events convinced the examiner of the Veteran's deep distress following the assault and his feelings of being unsafe in the barracks.  Moreover, although the Veteran had pre-service events that would impact the development of a mental condition, there was no indication of a mental disorder prior to service.  

The 2011 VA examiner further determined that the Veteran's symptom presentation fit within his diagnoses of depression and anxiety and that there were no other mental disorders to account for his disability.  In that regard, he agreed with the previous VA examiner who determined that the Veteran did not meet the criteria for a diagnosis of PTSD, obsessive compulsive disorder, seasonal affective disorder, ADD, a personality disorder, or a narcissistic personality disorder.  

In this case, the Board finds that service connection is warranted for the Veteran's major depressive disorder and anxiety disorder.  In that regard, the Board places great probative weight on the March 2011 VA examination that found it as likely as not that these disorders were caused or aggravated by the Veteran's service.  Significantly, the examiner provided a detailed rationale for that conclusion and based the conclusion on the Veteran's service treatment records and service personnel records, as well when taking into account the Veteran's reported mental functioning prior to service, during service, and following service.  The examiner conducted a thorough interview with the Veteran and determined that there was evidence that the Veteran's in-service assault had impacted him to a rather severe degree such that he decided to separate from service when he had no other apparent reason to do so.  In addition, it was clear from interviewing the Veteran and reviewing the post-service treatment records that the Veteran had had a reaction to service, especially after being switched to a new unit following the trauma, that had impacted him from separation to present day.  The Board finds that the March 2011 VA opinion generally comports with the numerous VA treatment records of record dating since the late 1980s, in that the treatment records demonstrate recollections of the in-service assault as well as trouble with any sort of stabilization since service.  When taking into account the August 2006 VA examination that did not find diagnoses of depression or anxiety, and also stated that the in-service assault appeared to be minimal, the Board still finds that those conclusions do not otherwise comport with the record and are thus less persuasive.  Mainly, the Veteran has been shown to carry continuing diagnoses of depression and anxiety for many years and has reported the trauma of service life at various different times.  Thus, the Board places greater probative value on the March 2011 opinion.  Finally, the Board finds that the Veteran is credible and competent to state that service had a significant impact on his life, as he has consistently stated, and that the assault was an event that left him shocked and vulnerable.  

Accordingly, the Board finds that the weight credible evidence reflects that the Veteran was assaulted in service, that following the assault he experienced stressors that affected his mental stability, and that following service, he has been diagnosed with depression and anxiety that have been related to the in-service stressor and to other aspects of service as well, including his unit reassignment. 

Therefore, resolving all reasonable doubt in favor of the Veteran, and absent any equally probative evidence to the contrary, the Board finds that the criteria for service connection for major depressive disorder and an anxiety disorder are met and service connection is warranted for major depressive disorder and an anxiety disorder.

However, with regard to the remaining various diagnoses the Veteran has received throughout the years since service, to include seasonal affective disorder, ADD, and personality disorders, as well as his contended PTSD, the Board finds that the evidence is against those claims.  Specifically, both the August 2006 and March 2011 VA examiners agreed that the Veteran did not appear to meet the diagnostic criteria for diagnoses of those disabilities.  However, despite whether the Veteran in fact suffers from ADD or seasonal affective disorder, the medical evidence in this case does not relate those disorders with the Veteran's service.  Rather, the 2006 and 2011 VA examiners found no indication that those disorders were caused or aggravated by the Veteran's service.  With regard to PTSD, the Board notes that the Veteran has never been diagnosed with that condition as he has not met the DSM-IV criteria for such a diagnosis.  Moreover, service connection is not available for personality disorders.  See 38 C.F.R. §§ 3.303(c).  Accordingly, service connection for the Veteran's other variously diagnosed psychiatric disorders, other than major depressive disorder and an anxiety disorder, is denied.

Allergies

The Veteran contends that his current allergies were caused or aggravated by his service.  Specifically, he contends that although he had allergies prior to service, while in service he was stationed in Washington state in an area that exacerbated his allergies such that they were permanently aggravated by service.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Service treatment records reflect that on June 1970 entrance examination, the Veteran reported having a history of hay fever.  In April 1971, the Veteran reported that he had allergies every spring and was coming down with them again.  He was given Dimetapp.  In July 1971, he complained of itching eyes, feeling stuffed up, and was sneezing 40 times per day.  He had a previous history of these symptoms starting at the end of April and lasting for about two to three weeks.  This year his symptoms were still present.  He was from Pittsburgh and was stationed in Washington.  In September 1971, he was still having allergies, which he had had since he was five years old.  The allergies had been under control until March when they increased.  The Dimetapp was no longer working.  The assessment was allergic rhinitis.  Later in September 1971, the Veteran was found to have a deviated nasal septum with allergic rhinitis.  In November 1971, he underwent a septorhinoplasty with excision of cartilage and bone.  In May 1972, it was noted that he had had allergies since he was five to some sort of weed or grass.  He had watery eyes, itching nose, and constant colds.  He was sneezing 30 to 40 times per day.  In June 1972, the Veteran had symptoms of watery eyes and sneezing.  In July 1972, the Veteran underwent allergy testing and was found to have positive reactions to dust, grass, and weeds, with borderline reactions to trees, plantain, and fungi.  He was prescribed an antihistamine and it was suggested that once he separated from service he should seek treatment at a VA medical center.  On April 1972 separation examination, the Veteran reported a history of hay fever.  His hay fever was found to have existed prior to service and was not aggravated by service.  

Post-service treatment records reflect that on August 2006 VA examination, the Veteran reported episodes of asthma in the past attributed to an allergy to rye grass seed while working in Oregon.  He had had hives that were treated with steroids.  He had been previously treated in the emergency room with Albuterol.  He had not had problems with his allergies since leaving employment in Oregon.  After physically examining the Veteran, the diagnosis was reactive airway disease, allergy related, in remission.  

On March 2011 VA examination,  a review of the treatment records and service treatment records demonstrated a long history of allergies since childhood, with reactive airway disease that developed secondary to the allergies.  It was noted that in service, the Veteran had multiple visits for allergy symptoms.  The Veteran reported a decline in his allergies in the previous three years.  He would get chest tightness and wheezing most afternoons that improved with rest.  He did not feel that his inhaler helped his breathing.  He was asthmatic secondary to his allergies.  It was noted that a May 2010 chest X-ray was normal.  After physical examining the Veteran, the examiner concluded that the Veteran's environmental allergies to grass, dust, and weeds were not caused by or the result of his service.  The indication of allergies in service had been present since his childhood and there was no indication that his allergies, or his reactive airway disease secondary to his allergies, had been aggravated by his military service.  

At the outset, the Board notes that the Veteran is already in receipt of service connection for his deviated nasal septum for which he underwent surgery in service.

Turning to the merits of the claim for service connection for allergies, the Board finds that there is clear and unmistakable evidence that Veteran's allergies pre-existed his service.  In so finding, the Board points to the numerous notations in the service treatment records that he had had allergies since the age of 5 and had experienced allergies every spring.  Moreover, the Veteran reported a history of hay fever on entrance examination.  Also probative is the March 2011 VA examiner's opinion that the allergies clearly pre-existed the Veteran's service.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran had allergies upon entry into service, and the presumption of soundness has been rebutted.  However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's allergies clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's pre-existing disability was not aggravated during service. 

In this case, the Board places great probative weight on the March 2011 VA examination opinion that the Veteran's allergies were not aggravated by his service.  The examiner based that opinion upon physical examination of the Veteran, a review of the post-service treatment records, and a review of the service treatment records.  That review and examination reflected seasonal allergies that had been present since the Veteran was a child and that continued throughout his life, with his current symptoms having declined in the previous few years, as reported by the Veteran.  Of significance to the examiner, a May 2010 X-ray examination did not show any indication of severe reactive airway disease or abnormal pulmonary function testing.  Those results, along with a review of the claims file, made it clear to the examiner, in her professional judgment, that the Veteran's allergies were not aggravated by his service.  Rather, he had a longstanding history of allergies beginning in childhood that continued during service and post-service.  

Furthermore, the March 2011 opinion comports with the August 2006 VA examination that found that the Veteran's reactive airway disease, due to allergies, was in remission.  For, on 2006 VA examination, there was no indication of current disease.  Also, in 2006, the Veteran did not report that he had experienced an aggravation of allergies in service or an aggravation of allergies that had continued since separation from service.  Rather, he reported only that his allergies had become worse when he was working post-service in an area in Oregon that had a heavy amount of rye grass seed and that his allergies had dissipated once he left that employment.  Thus, there was simply no indication in 2006 that the Veteran had suffered a permanent aggravation of his allergies due to his military service.  Instead, his allergies appeared to worsen when exposed to certain allergens and lessened once the exposure ended.  The VA treatment records also support such a conclusion in that they do not reflect a an aggravated allergy condition.  Thus, in this case, the probative medical evidence weighs against a finding that the Veteran's allergies underwent a permanent aggravation due to his service.  Instead, the competent, probative, and persuasive medical evidence of record demonstrates that the pre-existing allergies were not aggravated by service beyond the natural progress of the disease.  Accordingly, service connection for allergies must be denied.

Additionally, to the extent that the Veteran has contended that he has experienced an increase to his allergies since his service discharge, the Board finds such statements to lack credibility and, therefore, accords less probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

In the instant case, and for the reasons stated above, the Board finds the Veteran's statements regarding an aggravation of symptomatology to be less credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  Specifically, while the Veteran has alleged such aggravation, there is more than a 35 year gap of any indication of treatment for allergies, other than notations that he had allergies, lessening the Veteran's credibility in stating that he experienced a permanent aggravation of his allergies.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, the Board finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has suffered from aggravated allergies since service, are inconsistent with the contemporaneous evidence.  Moreover, the Veteran reported to the 2006 VA examiner that his allergies had worsened when he working in Oregon and neglected to state that his allergies had worsened following separation from service, an indication that his allergies did not in fact become aggravated once he separated from service.  Therefore, the Veteran's lay assertions are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding his continuity of symptomatology to be not credible. 

Therefore, based on the totality of the evidence, as well as the March 2011 VA examiner's opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's allergies did not permanently increase in severity beyond the natural progression in service.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's allergies existed prior to service and was not aggravated by service.  Consequently, the presumption of soundness has been rebutted and the Veteran's allergies pre-existed service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, the Veteran's pre-existing allergies were not aggravated by his military service. 

The Board notes that the Veteran has contended on his own behalf that his  psychiatric disorders other than major depressive disorder and anxiety disorder and allergies were caused or aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's psychiatric disorders other than major depressive disorder and anxiety disorder and allergies and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his treatment for psychiatric disorders and allergies, and the observable symptoms, the Board accords his statements regarding the etiology of such disabilities little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his other psychiatric disorders and allergies and his military service.  By contrast, the VA examiners took into consideration all the relevant facts in providing the opinions reached.  Therefore, the Board finds that the Veteran's contentions are outweighed by the competent and probative VA examiners findings.  Thus, service connection for psychiatric disorder other than major depressive disorder and generalized anxiety disorder and for allergies must be denied.


ORDER

Service connection for major depressive disorder and generalized anxiety disorder is granted, subject to the laws and regulations governing monetary awards.

Service connection for all other psychiatric disorder, to include PTSD, seasonal affective disorder, attention deficit disorder, and personality disorders, is denied.

Service connection for allergies is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


